PER CURIAM.
Appellant was convicted of armed burglary with a firearm, aggravated assault, and the false imprisonment of four people. Pursuant to section 775.082(8), Florida Statutes (1997), the Prison Releas-ee Reoffender Punishment Act (PRRA), he was given a life sentence to be served concurrently with five five-year sentences. He also received a life sentence and five ten-year sentences as a Habitual Felony Offender (HFO) pursuant to section 775.084. According to Grant v. State, 770 So.2d 655 (Fla.2000), such dual sentences are not unconstitutional, and because the five HFO sentences exceed the PRRA sentences, they are authorized by the PRRA. The concurrent HFO life sentence, however, is not authorized by the PRRA. Affirmed in part and reversed in part for resentencing consistent with Grant.
STONE, KLEIN and STEVENSON, JJ., concur.